Citation Nr: 0608518	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-26 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
macular degeneration, left eye.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1967 to July 
1971.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The veteran testified in support of these claims at a video 
conference hearing held before the Board in October 2005.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.

2.  The veteran is blind in his service-connected left eye, 
but can detect near and far hand movement and has good light 
perception.

3.  The veteran is not service connected for a right eye 
disability and is not blind in his right eye. 

4.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for macular degeneration, left eye, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.84a, Diagnostic 
Codes 6008, 6070 (2005).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in November 2003, after initially deciding his 
claims in a rating decision dated in May 2001.  In the VCAA 
notice letter, the RO acknowledged the veteran's claims, 
informed him of the evidence necessary to support those 
claims, identified the type of evidence that would best do 
so, notified him of the VCAA and VA's duties to notify and 
assist, and indicated that it was developing his claims 
pursuant to the duty to assist.  As well, the RO identified 
the evidence it had received in support of the veteran's 
claim and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the veteran to identify or send 
directly to VA all additional evidence. 

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

Specifically, in a rating decision dated in May 2001, 
statements of the case issued in May 2003 and September 2003, 
a letter dated in June 2004, and a supplemental statement of 
the case issued in July 2004, the RO provided the veteran 
some of the same information furnished in the aforementioned 
VCAA notice letter.  The RO also updated the veteran 
regarding the type of evidence needed to support his claim 
for an increased evaluation, explained the reasons for which 
it denied the veteran's claims and identified the evidence it 
had considered in so doing and the evidence still needed to 
substantiate those claims.  As well, the RO furnished the 
veteran all provisions pertinent to his claims, including 
those explaining VA's duties to notify and assist.  

For the following reasons, any defect with respect to the 
timing of the November 2003 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Moreover, 
in reviewing determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and 
without providing any deference to the RO's prior decision.  
As such, the veteran is in no way prejudiced by having been 
provided notice after the initial RO decision.  Rather, he 
was afforded the appropriate opportunity to identify or 
submit additional evidence prior to the Board's consideration 
of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the veteran's claims, any error in not providing 
a single notice to the veteran covering all content 
requirements, or any error in timing, is harmless error and 
does not prejudice the veteran in the disposition of his 
claims.

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including private treatment records.  Second, the RO 
conducted medical inquiry by affording the veteran a VA 
examination, during which an examiner discussed the severity 
of the veteran's left ear disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103. 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  



II.  Analysis of Claims

A.  Claim for an Increased Evaluation

The veteran seeks an increased evaluation for his left eye 
disability on the basis that the 30 percent evaluation 
assigned this disability does not accurately reflect the 
severity of his left eye symptomatology.  According to 
written statements submitted during the course of this appeal 
and hearing testimony presented in October 2005, the 
veteran's service-connected left eye disability in 
conjunction with blurriness in his nonservice-connected right 
eye hinder his ability to drive, thereby rendering him 
unemployable as a driver for hire.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The RO has evaluated the veteran's left eye disability as 30 
percent disabling pursuant to Diagnostic Codes (DCs) 6008-
6070.  DC 6008, which governs ratings of eye disabilities 
involving detachment of the retina, provides that such 
disabilities, in chronic form, are to be rated from 10 
percent to 100 percent for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  A minimum rating of 10 
percent is assignable during active pathology.  38 C.F.R. 
§ 4.84a, DC 6008 (2005).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75. 
(2005).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80 
(2005).

Compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, is permitted as if both disabilities were service 
connected provided that the nonservice-connected disability 
is not the result of the veteran's own willful misconduct.  
38 C.F.R. § 3.383(a) (2005).

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2005).

DC 6070 provides that blindness in one eye, having light 
perception only, will be rated as 30 percent disabling where 
there is no service-connected loss of vision in the other 
eye, or where the service-connected vision in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, DC 6070 (2005).  To 
be assigned a higher evaluation of 40 percent, the evidence 
must show service-connected loss of vision in the other eye 
of 20/50 or anatomical loss of the service-connected eye.  38 
C.F.R. § 4.84a, DCs 6066, 6069 (2005). 

In this case, private treatment records dated since 1973 and 
reports of VA examinations conducted since 1972 reflect that 
the veteran has been diagnosed with blindness of the left 
eye.  Such evidence also reflects that, despite such 
blindness, the veteran can detect near and far hand movement 
and has good light perception.  Such blindness is 
contemplated in the 30 percent evaluation assigned the 
veteran's service-connected left eye disability.  The 
veteran's right eye is not service connected; therefore, an 
evaluation in excess of 30 percent may not be assigned the 
veteran's left eye disability unless he has blindness in his 
nonservice-connected right eye.  According to the previously 
noted medical records, such is not the case.  Rather, the 
veteran has corrected vision of 20/20 in his right eye. 

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his left eye disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, 
the 30 percent evaluation assigned that disability is the 
most appropriate given the medical evidence of record.  

The Board concludes that the criteria for an evaluation in 
excess of 30 percent for macular degeneration, left eye, have 
not been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
this disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, the claim 
must be denied. 

B.  Claim for TDIU

As previously indicated, the veteran claims that his service-
connected left eye disability renders him unemployable.  A 
total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).

In this case, the veteran fails to satisfy the percentage 
requirements noted above.  His sole service-connected 
disability is macular degeneration, left eye, and as noted 
above, such disability is only 30 percent disabling.  

When a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2005).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment," 
in part, by noting the following standard announced by the 
United States Court of Appeals in Timmerman v. Weinberger, 
510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity. The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2005).  In this case, the veteran's 
occupational background and educational attainment are 
satisfactory for employment purposes. According to an 
incomplete VA Form 21-8940 (Veteran's Application for 
Increased Compensation based on Individual Unemployability) 
received in September 2000 and a history reported during a VA 
examination conducted in April 2001, the veteran graduated 
from high school, attended three years of college, and worked 
as a driver for hire from the time he was discharged from 
service until 2000.  

In written statements submitted during the course of this 
appeal and during his hearing, the veteran indicated that, 
despite the blindness in his left eye, he had been able to 
work as a driver for hire for years.  He also indicated that, 
recently, his nonservice-connected right eye blurriness and 
hypertension with associated dizziness had begun to interfere 
with his ability to do so.  In April 2001, during a VA 
general medical examination, an examiner confirmed that the 
veteran had stopped driving the previous year due to elevated 
blood pressure and dizziness.  The veteran does not allege, 
and no medical professional has opined, that the veteran's 
service-connected left eye disability, alone, hinders his 
ability to secure and follow a substantially gainful 
occupation.  

In light of the foregoing, the Board concludes that the 
criteria for entitlement to TDIU have not been met.  In 
reaching this decision, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there is not an approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.  Rather, as a preponderance of the 
evidence is against the claim for TDIU, such claim must be 
denied. 


ORDER

An evaluation in excess of 30 percent for macular 
degeneration, left eye, is denied.

TDIU is denied.



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


